COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Webber, LLC

Appellate case number:     01-22-00184-CV

Trial court case number: 2019-27907

Trial court:               234th District Court of Harris County

      Relator, Webber, LLC, has filed a Petition for Writ of Mandamus and a Motion for
Emergency Relief.
       The Court GRANTS the motion and orders the trial court’s March 7, 2022 order, granting
Intervenor-Plaintiff Treasyre Freeman’s Additional Motion for Leave to Conduct Net Worth
Discovery from Webber, LLC,. STAYED pending this Court’s disposition of Relator’s Petition
for Writ of Mandamus.
       The Court requests real party in interest, Treasyre Freeman, to file a response to the Petition
for Writ of Mandamus by Thursday, March 18, 2022.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___March 10, 2022____